



                                                                
                                 December 31, 2007


Mr. Richard R. Grigg
4140 Far-O-Way Lane
Richfield, OH 44286
                                         
Special Severance Agreement


Dear Dick:


The Board of Directors (the "Board") of FirstEnergy Corp. (the "Company")
recognizes that, as is the case with many publicly held corporations, there
always exists the possibility of a change in control of the Company.  This
possibility and the uncertainty it creates may result in the loss or distraction
of members of management of the Company and its subsidiaries to the detriment of
the Company and its shareholders.


The Board considers the establishment, maintenance, and continuity of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders. The Board also believes that when
a change in control is perceived as imminent, or is occurring, the Board should
be able to receive and rely on disinterested advice from management regarding
the best interests of the Company and its shareholders without concern that
members of management might be distracted or concerned by the personal
uncertainties and risks created by their perception of an imminent or occurring
change in control.


Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company of the continued employment and attention and dedication to
duty of certain members of management of the Company and to ensure the
availability of their disinterested advice, notwithstanding the possibility,
threat or occurrence of a change in control.


Therefore, in order to fulfill the above purposes, the Board has designated you
as eligible for severance benefits as set forth below.
 
                        1.        Offer
 
        In order to induce you to remain in the employ of the Company and to
provide continued services to the Company now and in the event that a Change in
Control is imminent or occurring, this letter agreement (the "Agreement") sets
forth severance and other benefits which the Company offers to pay to you in the
event of your Termination of Employment under certain circumstances (in the
manner described in Section 5 below) subsequent to a Change in Control of the
Company (as defined in Section 4 below). For purposes of this Agreement,
“Termination of Employment” shall mean a separation from service within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended,
(“Section 409A”) with the Company and all of its affiliates, for any reason,
including without limitation, quit, discharge, retirement, leave of absence
(including military leave, sick leave, or other bona fide leave of absence such
as temporary employment by the government if the period of such leave exceeds
the greater of six months, or the period for which your right to reemployment is
provided either by statute or by contract) or permanent decrease in service to a
level that is no more than twenty percent (20%) of its prior level. For this
purpose, whether a Termination of Employment has occurred is determined based on
whether it is reasonably anticipated that no further services will be performed
by you after a certain date or that the level of bona fide services you will
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services if you have been providing services for less than 36 months).


--------------------------------------------------------------------------------



                        2.        Operation
 
This Agreement shall become effective as of the date of commencement of the term
set forth in Section 3 below, but anything in this Agreement to the contrary
notwithstanding, neither this Agreement nor any of its provisions shall be
operative unless and until there has been a Change in Control while you are
still an employee of the Company, nor shall this Agreement govern or affect your
employment relationship with the Company except as explicitly set forth
herein.  Upon a Change in Control, if you are still employed by the Company,
this Agreement and all of its provisions shall become operative immediately on
the later of (a) the date of the Change in Control or (b) the first day of the
term of this Agreement.  If your employment relationship with the Company is
terminated before a Change in Control, you shall have no rights or obligations
under this Agreement.


3.        Term


(a)    Term of Agreement:  The term of this Agreement shall commence immediately
upon the date hereof and continue until December 31, 2009.  This Agreement shall
supersede all other agreements of a like or similar nature.  Such former
agreements are considered null and void as of the date on which the term of this
Agreement commences.


(b)    One-Year Evergreen Provision:  Subject to Subsection (c) below, this
Agreement shall be reviewed annually commencing in 2008 by the Board at a
regular meeting held between September 1 and December 31 of each year.  At such
yearly review, the Board shall consider whether or not to extend the term of
this Agreement for an additional year.  Unless the Board affirmatively votes not
to extend this Agreement at such yearly review, the term of this Agreement shall
be extended for a period of one (1) year from the previous termination date.  In
the event the Board so votes not to extend this Agreement, the termination date
of this Agreement shall not be extended and shall remain the same termination
date as in effect previously.


(c)     Subsection (b) above notwithstanding, upon the occurrence of a Change in
Control, this Agreement shall be automatically extended for a period of
twenty-four (24) full calendar months commencing on the date of such Change in
Control.  At the end of such twenty-four (24) month period, this Agreement shall
terminate.


4.        Change in Control


For the purpose of this Agreement, a "Change in Control" shall mean:


(a)     The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% (25% if such
Person proposes any individual for election to the Board or any member of the
Board is the representative of such Person) or more of either (i) the then
outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change in Control:  (i) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege), (ii) any acquisition by the Company, (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (i), (ii) and (iii) of Subsection (c) of this
Section 4 are satisfied; or

2

--------------------------------------------------------------------------------





(b)     Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (within the meaning of
solicitations subject to Rule 14a-12(c) of Regulation 14A promulgated under the
Exchange Act or any such successor rule) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or


(c)     Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company, in
each case, unless, following such reorganization, merger, consolidation or sale
or other disposition of assets, (i) more than 75% of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or acquiring such assets and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger, consolidation or sale or other
disposition of assets in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or sale or other
disposition of assets, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such reorganization, merger, consolidation or
acquiring such assets and any Person beneficially owning, immediately prior to
such reorganization, merger, consolidation or sale or other disposition of
assets, directly or indirectly, 25% or more of the Outstanding Company Common
Stock or Outstanding Company Voting Securities, as the case may be) beneficially
owns, directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or acquiring such assets or the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger or consolidation or acquiring such assets were members of
the Incumbent Board at the time of the execution of the initial agreement
providing for such reorganization, merger, consolidation or sale or other
disposition of assets; or


(d)     Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


5.        Employment Termination


(a)     Termination of Employment Following a Change in Control: If a Change in
Control occurs, you shall be entitled to the benefits described in Section 6 if,
at any time during the twenty-four (24) month period following the Change in
Control:

                                              (1)     You incur an involuntary
Termination of Employment for any reason other than for Cause; or
 
                                              (2)     You incur a voluntary
Termination of Employment for Good Reason within thirty days following an event
that constitutes Good Reason as defined below.



3

--------------------------------------------------------------------------------



           (b)      Definition of Good Reason:   For purposes of this Agreement,
“Good Reason” shall mean the initial occurrence, without your consent, of one or
more of the following events:
 
 
(1)
a material diminution in your base pay;



 
(2)
a material diminution in your authority, duties or responsibilities;



 
(3)
a material diminution in the authority, duties or responsibilities of the
supervisor to whom you are required to report, including a requirement that you
report to a corporate officer or employee instead of reporting directly to the
Board if you reported to the Board directly immediately before the Change in
Control;



 
(4)
a material diminution in the budget over which you retain authority;



 
(5)
a material change in the geographic location at which you must perform services;
and



 
(6)
any other action or inaction that constitutes a material breach by the Company
of any employment agreement under which you provide services;


        provided, however, that “Good Reason” shall not be deemed to exist
unless:


 
(A)
you have provided notice to the Company of the existence of one or more of the
conditions listed in (1) through (6) above within 90 days after the initial
occurrence of such condition or conditions; and



 
(B)
such condition or conditions have not been cured by the Company within 30 days
after receipt of such notice.

 
           (c)     Definition of Cause:   For purposes of this Agreement, the
term Cause shall mean that, prior to any Termination of Employment, you shall
have committed:


 
(i)
and been convicted of a criminal violation involving fraud, embezzlement or
theft in connection with your duties or in the course of your employment with
the Company or any subsidiary;



 
(ii)
intentional wrongful damage to property of the Company or any subsidiary;



 
(iii)
intentional wrongful disclosure of secret processes or confidential information
of the Company or any subsidiary;



 
(iv)
intentional wrongful competition with Company as set forth in Section 8 below;
or




4

--------------------------------------------------------------------------------



 
(v)
gross negligence in the performance of your material duties to the Company;



and any such act or omission shall have been demonstrably and materially harmful
to the Company.  For purposes of this Agreement, no act or failure to act on
your part shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by you not in good faith and without reasonable belief that
your action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, you shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three quarters of the Board then in office at a meeting of the
Board called and held for such purpose, after reasonable notice to you and an
opportunity for you, together with your counsel (if you choose to have counsel
present at such meeting), to be heard before the Board, finding that, in the
good faith opinion of the Board, you had committed an act constituting “Cause”
as herein defined and specifying the particulars thereof in detail.  Nothing
herein will limit your right or your beneficiaries to contest the validity or
propriety of any such determination.


(d)     Notice of Termination:   Any termination by the Company for Cause, or by
you for Good Reason, shall be communicated by Notice of Termination to the other
party hereto given in accordance with Section 12 hereof.  For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, and (ii) to
the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.


(e)     Date of Termination:  "Date of Termination" shall mean the effective
date of your Termination of Employment.


(f)      Normal Retirement:   If your employment with the Company is terminated
due to Normal Retirement, you shall not be entitled to severance benefits under
this Agreement, regardless of the occurrence of a Change in Control.  A
termination by Normal Retirement shall have occurred where your termination is
caused by the fact that you have reached the first date on which you are
entitled to receive a pension benefit that is not reduced for early payment
under the FirstEnergy Corp. Master Pension Plan or any successor pension plan.


(g)     Termination for Cause:  If subsequent to a Change in Control, your
employment is terminated by the Company for Cause, the Company shall pay you
your full base salary through the Date of Termination at the rate in effect at
the time Notice of Termination is given, and you shall also receive all accrued
or vested benefits of any kind to which you are, or would otherwise have been,
entitled through the Date of Termination (as defined in Subsection (e) of this
Section 5), and the Company shall thereupon have no further obligation to you
under this Agreement.


(h)     Disability or Death:  If termination of your employment with the Company
results from your Disability or death, you shall not be entitled to severance
benefits under this Agreement, regardless of the occurrence of a Change in
Control.  You or your designated beneficiary, in the case of your death, shall
receive all accrued or vested benefits of any kind to which you are, or would
otherwise have been, entitled through the date your employment with the Company
is terminated, and the Company shall thereupon have no further obligation to you
under this Agreement.



5

--------------------------------------------------------------------------------



For purposes of this Agreement, "Disability" shall mean,  a disability as
defined in the FirstEnergy Corp. Master Pension Plan or successor qualified
pension plan under the pertinent provisions of the plan that apply to
you  except for purposes of this provision you need not have completed ten (10)
years of service with the Company.


6.        Severance Benefits


If, within a period of twenty-four (24) full calendar months after a Change in
Control of the Company, you incur a Termination of Employment under
circumstances described in Section 5(a) of this Agreement, the following shall
be applicable:


(a)       The Company shall pay to you as soon as possible but not later than
thirty (30) business days following the Termination of Employment a lump sum
severance benefit, payable in cash, in the amounts determined as provided below:


(1)          Your full base salary through the date of your Termination of
Employment at the rate in effect at the time Notice of Termination is given.


(2)          In lieu of further salary payments to you for periods subsequent to
your Termination of Employment and, in part, as consideration for the
non-competition agreement set forth in Section 8 of this Agreement, an amount
equal to 2.99 multiplied by the sum of: (i) your annual base salary at the rate
in effect as of the date of your Termination of Employment (or, if higher, at
the rate in effect as of the time of the Change in Control) plus (ii) the target
annual short-term incentive amount in effect  for you under the FirstEnergy
Corp. 2007 Incentive Compensation Plan or any successor incentive compensation
plan (“ICP”) in the year during which your Termination of Employment occurs
whether or not fully paid.


(b)        For purposes of the ICP, you shall be considered to have retired and
will be paid the pro rata portion of any incentive award earned, if any, and any
long-term deferred incentive awards earned, if any, per the terms of the plan.


(c)        For purposes of FirstEnergy stock options issued pursuant to the
FirstEnergy Executive and Director Incentive Compensation Plan or any successor
plan, all outstanding options will follow the terms of the option agreement(s).


(d)        For purposes of the Company's group health and life insurance plans:


(1)        If, on the date of your Termination of Employment, the addition of
three (3) years to your age would make you eligible to qualify for retiree
health or life insurance coverage under the Company’s then-in-effect group
health or life insurance plans, then you shall be considered as having retired
for purposes of retiree health or life insurance coverage under such plan or
plans for which the addition of three (3) years to your age would make you so
eligible and for purposes of such coverage you shall be credited with three (3)
additional years of age and service.  You shall be responsible for paying the
normal retiree share of the applicable premiums for retiree coverage under the
group health and life insurance plans.
 
            (2)        If you are not entitled to retiree health or life
insurance coverage under Subsection (d)(1), then you shall be entitled to
continue to participate, on the same terms and conditions as active employee
participants, in such plan or plans for which you are not so entitled to retiree
coverage for a period of three (3) years after the date of your Termination of
Employment.  During such continuation period, you shall be responsible for
paying the normal employee share of the applicable premiums for coverage under
the health and life insurance plans.

6

--------------------------------------------------------------------------------





(3)        The Company shall have the right to modify, amend or discontinue the
Company’s group health and life insurance plans following the date of your
Termination of Employment and your continued participation therein, and the
continued participation of any other person therein under Subsection (h) below,
shall be subject to such modification, amendment or discontinuation if such
modification, amendment or discontinuation applies generally to the then-current
participants in such plan.


(4)        If the Company is not permitted to provide continuing coverage under
the terms of the Company’s group health and life insurance plans and related
trusts, then the Company may purchase health and/or life insurance for you for
the period specified in Subsection (d)(1) or (d)(2), as applicable, with
coverage comparable to the applicable coverage under the Company’s group health
or life insurance plan, as applicable, then in effect, as the same may have been
modified amended or discontinued in accordance with the terms and provisions of
the applicable plan under this Subsection (d).


(5)        The health benefit continuation provided under this Subsection (d)
shall satisfy the Company’s obligations to provide, and any rights that you may
have to, COBRA coverage continuation under the health care continuation
requirements under the federal Consolidated Omnibus Budget Reconciliation Act,
as amended, Part VI of Subtitle B of Title I of the Employee Retirement Income
Security Act of 1974, as amended, and Section 4980B(f) of the Internal Revenue
Code of 1986, as amended (the "Code"), or any successor provisions thereto.


(e)        As further provided in the FirstEnergy Corp. Executive Deferred
Compensation Plan ("Deferred Compensation Plan"), you shall be credited with
three (3) additional years of age and service.  Notwithstanding anything in this
Agreement or the Deferred Compensation Plan to the contrary, the additional age
and service credits provided hereunder shall not accelerate the payout under
such plans if such acceleration would violate the rules under Section 409A.


(f)         If, on the date of your Termination of Employment you are a
participant in the FirstEnergy Corp. Supplemental Executive Retirement Plan
("SERP"), and as further provided in the SERP, you shall be credited with three
(3) additional years of age and service, and your accrued benefit, if any, shall
be fully vested.  Notwithstanding anything in this Agreement or the SERP to the
contrary, the additional age and service credits provided hereunder shall not
accelerate the payout under such plans if such acceleration would violate the
rules under Section 409A.


(g)        In the event that because of their relationship to you, members of
your family or other individuals are covered by any plan, program, or
arrangement described in Subsection (d) above immediately prior to the date of
your Termination of Employment, the provisions set forth in Subsection (d) shall
apply equally to require the continued coverage of such persons; provided,
however, that if under the terms of any such plan, program or arrangement, any
such person would have ceased to be eligible for coverage other than because of
your Termination of Employment during the period in which the Company is
obligated to continue coverage for you, nothing set forth herein shall obligate
the Company to continue to provide coverage which would have ceased even if you
had remained an employee of the Company.



7

--------------------------------------------------------------------------------



(h)        Other Benefits Payable:  The severance benefits described in
Subsections (a), (b), (c), (d), (e), (f), and (g) above shall be payable in
addition to, and not in lieu of, all other accrued or vested or earned but
deferred compensation, rights, options or other benefits which may be owed to
you following your Termination of Employment (and are not contingent on any
Change in Control preceding such Termination of Employment), including but not
limited to, accrued and/or banked vacation, amounts or benefits payable, if any,
under any bonus or other compensation plans, stock option plan, stock ownership
plan, stock purchase plan, life insurance plan, health plan, disability plan or
similar plan.


(i)         Payment Obligations:  Other than as set forth in the Deferred
Compensation Plan or the SERP, upon a Change in Control the Company's
obligations to pay the severance benefits or make any other payments described
in this Section 6 shall not be affected by any set-off, counterclaim,
recoupment, defense or other right which the Company or any of its subsidiaries
may have against you or anyone else.


(j)         Legal Fees and Expenses:   For a period of five (5) years following
your Termination of Employment and subject to and contingent upon the occurrence
of a Change in Control, the Company agrees to pay promptly as incurred, to the
full extent permitted by law, all legal fees and expenses which you may
reasonably thereafter incur as a result of any contest, litigation or
arbitration (regardless of the outcome thereof) by the Company, you or others of
the validity or enforceability of, or liability under, any provision of this
Agreement, the Deferred Compensation Plan, or the SERP (including any contest by
you about the amount of any payment pursuant to this Agreement, the Deferred
Compensation Plan or the SERP), plus in each case interest on any delayed
payment at the rate of 150% of the Prime Rate as published in the Wall Street
Journal in the Money Rates Table on the business day immediately preceding the
conclusion of any such contest, litigation or arbitration.


(k)         Certain Additional Payments by the Company:


(1)       Anything in this Agreement to the contrary notwithstanding, in the
event that you become entitled to severance benefits under this Section 6
hereof, the Deferred Compensation Plan, the SERP or otherwise, and it shall be
determined that any payment or distribution by the Company to you or for your
benefit, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement, the Deferred Compensation Plan, the SERP or otherwise
(a "Payment"), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then you shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount such that after payment
by you of all taxes (including any interest or penalties imposed with respect to
such taxes), including any Excise Tax, imposed upon the Gross-Up Payment, you
retain an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.  Such Gross-Up Payment shall be made by the Company to you by the
end of your taxable year next following the taxable year in which such taxes are
remitted by you.



8

--------------------------------------------------------------------------------



(2)       All determinations required to be made under this Subsection (l),
including whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall be made in good faith by the Company which shall provide detailed
supporting calculations to you within thirty (30) business days after the date
of your Termination of Employment, if applicable, or such earlier time as is
requested by the Company.  If the Company determines that no Excise Tax is
payable by you, it shall furnish you with an opinion of counsel that you have
substantial authority not to report any Excise Tax on your federal income tax
return.  Except as hereinafter provided, any determination by the Company shall
be binding upon the Company and you.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Company hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment"), consistent
with the calculations required to be made hereunder.  In the event that you are
required to make a payment of any Excise Tax, the Company shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to you or for your benefit.


7.         Assignability


This Agreement is binding on and is for the benefit of the parties hereto and
their respective successors, heirs, executors, administrators and other legal
representatives.  Neither this Agreement nor any right or obligation hereunder
may be assigned by the Company (except to any subsidiary or affiliate) or by
you.


8.         Non-Competition


                  If, subsequent to a Change in Control of the Company, you
incur a Termination of Employment under circumstances described in Section 5(a)
of this Agreement, then for a period of twenty-four (24) months after your
Termination of Employment, you shall not on your own account without the consent
of the Company, or as a shareholder, employee, officer, director, consultant or
otherwise, engage directly or indirectly in any business or enterprise which is
in competition with the Company.  For all purposes of this Agreement the words
"competition with the Company" shall mean:


(a)  
Directly participate or engage, on the behalf of other parties, in the purchase
or sale of products, supplies or services of the kind, nature or description of
those sold by the Company,



(b)  
Solicit, divert, take away or attempt to take away any of the Company’s
Customers or the business or patronage of any such Customers of the Company;



(c)  
Solicit, entice, lure, employ or endeavor to employ any of the Company’s
employees;



(d)  
Divulge to others or use for your own benefit any confidential information
obtained during the course of your employment with Company relative to sales,
services, processes, methods, machines, manufacturers, compositions, ideas,
improvements, patents, trademarks, or inventions belonging to or relating to the
affairs of Company;



(e)  
Divulge to others or use to your own benefit any trade secrets belonging to the
Company obtained during the course of your employment or that you became aware
of as a consequence of your employment.




9

--------------------------------------------------------------------------------



The term “Customer” shall mean any person, firm, association, corporation or
other entity to which you or the Company has sold the Company’s products or
services within the twenty-four (24) month period immediately preceding your
Termination of Employment with the Company or to which you or the Company is in
the process of selling its products or services, or to which you or the Company
has submitted a bid, or is in the process of submitting a bid to sell the
Company’s products or services.


However, nothing herein contained shall prevent you from purchasing and holding
for investment less than 5% of the shares of any corporation the shares of which
are regularly traded either on a national securities exchange or in the
over-the-counter market, and notwithstanding any provision hereof, you may
disclose to any and all persons, without limitation of any kind, the tax
treatment and any facts that may be relevant to the tax structure of the
transactions contemplated by this Agreement, other than any information for
which nondisclosure is reasonably necessary in order to comply with applicable
federal or state securities laws, and except that, with respect to any document
or other information that in either case contains information concerning the tax
treatment or tax structure of such transactions as well as other information,
this paragraph shall apply only to such portions of the document or similar item
that is relevant to an understanding of such tax treatment or tax structure.
 
 9 .      Non-Disparagement

                                   You and the Company agree that neither party
shall disparage the other nor shall either party communicate to any person
and/or entity in a manner that is disrespectful, demeaning, and/or insulting
toward the other party.


10.      Successor


The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, "Company" shall mean the Company as herein before defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.  Failure of
the Company to obtain such agreement prior to the effectiveness of such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled hereunder if you incurred a Termination of Employment under
Section 5(a)(2) of this Agreement.


This Agreement shall inure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If you should die while any amounts would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid to such beneficiary or
beneficiaries as you shall have designated by written notice delivered to the
Company prior to your death or, failing such written notice, to your estate.



10

--------------------------------------------------------------------------------



11.      Amendment; Waiver


This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought.  The failure of either party hereto at any time to require the
performance by the other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by either party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.


12.      Notices


All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


If to you:


Mr. Richard R. Grigg
4140 Far-O-Way Lane
Richfield, OH 44286


If to the Company:


Secretary
FirstEnergy
76 South Main Street
Akron, Ohio 44308


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


13.      Validity


The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect, nor shall the
invalidity or unenforceability of a portion of any provision of this Agreement
affect the validity or enforceability of the balance of such provision.  If any
provision of this Agreement, or portion thereof is so broad, in scope or
duration, as to be unenforceable, such provision or portion thereof shall be
interpreted to be only so broad as is enforceable.


14.      Withholding


The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.



11

--------------------------------------------------------------------------------



15.      Section 409A


(a)       If you are a “specified employee,” as determined under the Company’s
policy for determining specified employees on the date of your Termination of
Employment, all payments, benefits, or reimbursements provided under this
Agreement that would otherwise be paid or provided during the first six (6)
months following such Termination of Employment (other than payments, benefits,
or reimbursements that are treated as separation pay under Section
1.409A-1(b)(9)(v) of the Treasury Regulations or short-term deferrals) shall be
accumulated through and paid or provided (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of the Internal Revenue Code
of 1986, as amended, in effect on the date of the Termination of Employment) on
the first business day following the six (6) month anniversary of such
Termination of Employment. Notwithstanding the foregoing, payments delayed
pursuant to this Section 14(a) shall commence on your death prior to the end of
the six (6) month period.


(b)       Any reimbursement of expenses or in-kind benefits provided under this
Agreement (other than reimbursements or in-kind benefits that are treated as
separation pay under Section 1.409A-1(b)(9)(v) of the Treasury Regulations),
shall be subject to the following additional rules: (i) any reimbursement of
eligible expenses shall be paid as they are incurred (but not prior to the end
of the six-month delay period set forth in Section 14(a)); provided that you
first provide documentation thereof in reasonable detail not later than sixty
(60) days following the end of the calendar year in which the eligible expenses
were incurred: (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during any calendar year shall not affect the amount
of expenses eligible for reimbursement, or in-kind benefits to be provided,
during any other calendar year; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.


(c)       It is intended that the payments and benefits provided under this
Agreement shall either be exempt from application of, or comply with, the
requirements of Section 409A of the Code.  This agreement shall be construed,
administered, and governed in a manner that effects such intent, and the Company
shall not take any action that would be inconsistent with such intent. Without
limiting the foregoing, the payments and benefits provided under this Agreement
may not be deferred, accelerated, extended, paid out, or modified in a manner
that would result in the imposition of an additional tax under Section 409A of
the Code upon you. Although the Company shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of the benefits provided under this Plan is not warranted or
guaranteed. Neither the Company, its Affiliates nor their respective boards of
directors shall be held liable for any taxes, interest, penalties, or other
monetary amounts owed by you or other taxpayers as a result of the Agreement.




16.      Entire Agreement


This Agreement contains the entire understanding of the Company and you with
respect to the subject matter hereof and, upon the date this Agreement becomes
effective pursuant to Section 3, supercedes all other agreements of like or
similar nature.


17.      Applicable Law


This Agreement shall be governed by and construed in accordance with the
substantive internal law and not the conflict of law provisions of the State of
Ohio.





12

--------------------------------------------------------------------------------



If the terms of the foregoing Agreement are acceptable to you, please sign and
return to the Company the enclosed copy of this Agreement whereupon this
Agreement shall become a valid and legally binding contract between you and the
Company.

 

  Very truly yours,      
FIRSTENERGY CORP.
         
By:________________________________________
      Anthony J. Alexander
      President and Chief Executive Officer
         
Accepted and Agreed as of the date first above written
 


__________________________________________
                              Richard R. Grigg




13

--------------------------------------------------------------------------------


